DETAILED ACTION
	Claims 25-44 are presented on 06/22/2021 for examination on merits.  Claims 25, 32, and 39 are independent base claims.  Claims 1-24 are cancelled by preliminary amendment on 06/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted for examination on merits is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner. See the annotated 1449 documents.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

First:
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,068,891 B2 (hereinafter “USPAT 891”) in view of Weller (US 20100114776 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of replicating encrypted data across storage systems.

	Regarding claim 25, USPAT 891 obviously discloses:
A computer-implemented method for authenticating a request for access to a host computing device, the host computing device in communication with an authenticating computing device (USPAT 891, CLM. 1: A computer-implemented method for authenticating a request by a candidate user to access a host computing device, the host computing device in communication with an authenticating computing device), said method comprising: 
receiving, at the host computing device, a request by a candidate user for access to data stored on the host computing device (USPAT 891, CLM. 1: receiving, by the authenticating computing device, an authentication request for accessing data stored on the host computing device); 
sending, by the host computing device to the authenticating computing device, an authentication request including at least one of a media access control (MAC) address and an Internet protocol (IP) address of a user device associated with the candidate user (USPAT 891, CLM. 1: wherein the authentication request includes at least one of a media access control (MAC) address and an Internet protocol (IP) address of a user device associated with the candidate user), wherein the authenticating computing device has access to a database storing transaction data comprising a plurality of records each corresponding to one of a plurality of previously completed payment transactions. CLM. 3: storing, by the authenticating computing device, the correct answer within the database; CLM. 8: retrieve, from a database, transaction data); 
receiving, at the host computing device from the authenticating computing device, a challenge question and a correct answer to the challenge question, wherein the challenge question and the correct answer correspond to at least one of the previously completed payment transactions associated with the at least one of the MAC address and the IP address, and wherein the transaction data is not exposed to the host computing device (USPAT 891, CLM. 1: generating, by the authenticating computing device, a challenge question and a correct answer to the challenge question based on the retrieved transaction data, [which] is associated with the request, the authentication request includes at least one of a media access control (MAC) address and an Internet protocol (IP) address of a user device associated with the candidate user).
However, USPAT 891 does not explicitly claim the steps of displaying the challenge question and a plurality of answers to the candidate user and receiving a selected answer from among the plurality of answers for granting the requested access. This aspect of the claim is identified as a further difference.
In a related art, Weller teaches:
causing, by the host computing device, the challenge question and a plurality of answers to be displayed to the candidate user, the plurality of answers including the correct answer and at least one incorrect answer (Weller, par. 00187: [display] a complex question based on a transaction history …to a cardholder; see FIGS. 16-17); 
receiving, at the host computing device from the candidate user, a selected answer from among the plurality of answers (Weller, par. 0187-0188: selecting one or more transactions that he recognizes … [selecting] the correct response or responses); and 
determining, by the host computing device, whether to grant the requested access based on whether the selected answer matches the correct answer (Weller, par. 0187-0188: selecting the correct response [will] result in a grant of access).
Weller is analogous art to the claimed invention in a similar field of endeavor in improving user authentication for online transactions. Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to modify the reference patent with Weller’s teaching on using the display of the challenge question and a plurality of answers to the candidate user as well as receiving a selected answer from among the plurality of answers for granting the requested access.  The motivation for this combination is to improve the security of the user transaction by using the challenge-response on screen for verification of user’s identity.
Independent claim 32 and 39 are rejected for the same reason as claim 25, because they each recite the same limitations in similar language.
Regarding dependent claims 26-31, 33-38, and 40-44 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Second:
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,734,500 B2 (hereinafter “USPAT 500”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of replicating encrypted data across storage systems.
	Regarding claim 25, USPAT 500 anticipates:
A computer-implemented method for authenticating a request for access to a host computing device, the host computing device in communication with an authenticating computing device (USPAT 500, CLM. 1: A computer-implemented method for authenticating a candidate user to facilitate accessing a host computing device as an authentic user, the host computing device in communication with an authenticating computing device), said method comprising: 
receiving, at the host computing device, a request by a candidate user for access to data stored on the host computing device (USPAT 500, CLM. 1: receiving from the host computing device, by the authenticating computing device, an authentication request to authenticate the candidate user as the authentic user); 
sending, by the host computing device to the authenticating computing device, an authentication request including at least one of a media access control (MAC) address and an Internet protocol (IP) address of a user device associated with the candidate user, wherein the authenticating computing device has access to a database storing transaction data comprising a plurality of records each corresponding to one of a plurality of previously completed payment transactions (USPAT 500, CLM. 1 and 6: generating, by the authenticating computing device, a challenge question and a correct answer to the challenge question based on the transaction data associated with the authentic user; the authentication request includes the user identifier and at least one of a media access control (MAC) address and an Internet protocol (IP) address of a user computing device associated with the candidate user); 
receiving, at the host computing device from the authenticating computing device, a challenge question and a correct answer to the challenge question, wherein the challenge question and the correct answer correspond to at least one of the previously completed payment transactions associated with the at least one of the MAC address and the IP address, and wherein the transaction data is not exposed to the host computing device (USPAT 500, CLM. 2: receiving, by the authenticating computing device, an answer to the challenge question from the candidate user; and 
authenticating the candidate user as the authentic user when the received answer matches the correct answer (USPAT 500, CLM. 6: the authentication request includes the user identifier and at least one of a media access control (MAC) address and an Internet protocol (IP) address of a user computing device associated with the candidate user); 
causing, by the host computing device, the challenge question and a plurality of answers to be displayed to the candidate user, the plurality of answers including the correct answer and at least one incorrect answer (USPAT 500, CLM. 3: wherein the host computing device causes the challenge question to be displayed to the candidate user.); 
receiving, at the host computing device from the candidate user, a selected answer from among the plurality of answers (USPAT 500, CLM. 2: receiving, by the authenticating computing device, an answer to the challenge question from the candidate user); and 
determining, by the host computing device, whether to grant the requested access based on whether the selected answer matches the correct answer (USPAT 500, CLM. 2: authenticating the candidate user as the authentic user when the received answer matches the correct answer).
Independent claim 32 and 39 are rejected for the same reason as claim 25, because they each recite the same limitations in similar language.
Regarding dependent claims 26-31, 33-38, and 40-44 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Third:
Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,424,410 B2 (hereinafter “USPAT 410”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of replicating encrypted data across storage systems.

	Regarding claim 25, USPAT 410 anticipates:
A computer-implemented method for authenticating a request for access to a host computing device, the host computing device in communication with an authenticating computing device (USPAT 410, CLM. 1: A computer-implemented method for authenticating a candidate user to facilitate accessing a host computing device as an authentic user, the host computing device in communication with an authenticating computing device), said method comprising: 
receiving, at the host computing device, a request by a candidate user for access to data stored on the host computing device (USPAT 410, CLM. 1: receiving from the host computing device, by the authenticating computing device, an authentication request to authenticate the candidate user as the authentic user); 
sending, by the host computing device to the authenticating computing device, an authentication request including at least one of a media access control (MAC) address and an Internet protocol (IP) address of a user device associated with the candidate user, wherein the authenticating computing device has access to a database storing transaction data comprising a plurality of records each corresponding to one of a plurality of previously completed payment transactions (USPAT 410, CLM. 1: generating, by the authenticating computing device, a challenge question and a correct answer to the challenge question based on the transaction data associated with the authentic user; the authentication request includes a user identifier and at least one of a media access control (MAC) address and an Internet protocol (IP) address of a user computing device associated with the candidate user); 
receiving, at the host computing device from the authenticating computing device, a challenge question and a correct answer to the challenge question, wherein the challenge question and the correct answer correspond to at least one of the previously completed payment transactions associated with the at least one of the MAC address and the IP address, and wherein the transaction data is not exposed to the host computing device (USPAT 410, CLM. 2: receiving, by the authenticating computing device, an answer to the challenge question from the candidate user; and 
authenticating the candidate user as the authentic user when the received answer matches the correct answer (USPAT 410, CLM. 6: the authentication request includes the user identifier and at least one of a media access control (MAC) address and an Internet protocol (IP) address of a user computing device associated with the candidate user); 
causing, by the host computing device, the challenge question and a plurality of answers to be displayed to the candidate user, the plurality of answers including the correct answer and at least one incorrect answer (USPAT 410, CLM. 3: wherein the host computing device causes the challenge question to be displayed to the candidate user.); 
receiving, at the host computing device from the candidate user, a selected answer from among the plurality of answers (USPAT 410, CLM. 2: receiving, by the authenticating computing device, an answer to the challenge question from the candidate user); and 
determining, by the host computing device, whether to grant the requested access based on whether the selected answer matches the correct answer (USPAT 410, CLM. 2: authenticating the candidate user as the authentic user when the received answer matches the correct answer).
Independent claim 32 and 39 are rejected for the same reason as claim 25, because they each recite the same limitations in similar language.
Regarding dependent claims 26-31, 33-38, and 40-44 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.


Allowable Subject Matter
Claims 25-44 are allowable over prior art for the following reasons:
Independent claims 25, 32, and 39 each repeat a substantial portion of the allowable subject matter of the parent cases, specifically the features for “sending, by the host computing device to the authenticating computing device, an authentication request including at least one of a media access control (MAC) address and an Internet protocol (IP) address of a user device associated with the candidate user, wherein the authenticating computing device has access to a database storing transaction data comprising a plurality of records each corresponding to one of a plurality of previously completed payment transactions; receiving, at the host computing device from the authenticating computing device, a challenge question and a correct answer to the challenge question, wherein the challenge question and the correct answer correspond to at least one of the previously completed payment transactions associated with the at least one of the MAC address and the IP address, and wherein the transaction data is not exposed to the host computing device; causing, by the host computing device, the challenge question and a plurality of answers to be displayed to the candidate user, the plurality of answers including the correct answer and at least one incorrect answer.”  These features, in combination with the other limitations in the respective claims, are not anticipated by, nor made obvious over the prior art of record, including Weller (US 20100114776 A1), Winters (US 20110231225 A1), and Raper (US 20120254940 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        09/23/2022